—Crew III, J.P.
Appeal from an order of the Family Court of Chemung County (Brockway, J.), entered March 20, 2002, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondént a juvenile delinquent.
By order entered March 20, 2002, Family Court adjudicated respondent a juvenile delinquent and placed him in the custody of the Office of Children and Family Services for further placement in a residential treatment facility. Respondent now seeks to appeal that disposition, primarily contending that Family Court abused its discretion in making such placement as respondent could have obtained the treatment he required while remaining at home in his mother’s custody. Based upon our review of the underlying order and record, however, we agree with petitioner that the instant appeal is moot.
Respondent’s initial placement expired on March 1, 2003 and, although Family Court thereafter extended such placement until May 19, 2003, respondent did not appeal from Family Court’s subsequent order. Hence, the expiration of the initial placement and respondent’s failure to appeal from the subsequent extension thereof renders this appeal moot (see Matter of Mark J., 259 AD2d 40, 43-44 [1999]). Were we to reach the merits, we would find respondent’s argument that he should have been placed in a less restrictive environment to be lacking in merit.
Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.